HARDY, Judge.
This is a suit on account in which plaintiff prayed for judgment in the sum of $100.00 with interest and costs. There was judgment in the District Court rejecting plaintiff’s demands, from which judgment *668plaintiff has appealed. In this Court counsel for defendant has filed a motion to dismiss the appeal on the ground that this Court is without jurisdiction.
The jurisdiction of the Courts of Appeal is fixed by Section 29 of Article 7 of the Constitution of 1921, which reads as follows : “The Courts of Appeal, except as otherwise provided in this Constitution, shall have appellate jurisdiction only, which jurisdiction shall extend to all cases, civil and probate, of which the Civil District Court for the Parish of Orleans, or the District Courts throughout the State, have exclusive original jurisdiction, regardless of the amount involved, or concurrent judisdiction exceeding one hundred dollars, exclusive of interest, and of which the Supreme Court is not given judisdiction, except as otherwise provided in this Constitution, and all appeals shall be both upon the law and the facts.”
Since the amount involved in the instant case does not exceed $100.00, it follows that this Court is without jurisdiction. Lawson v. Most Worshipful Eureka Grand Lodge, F. & A. M., La.App., 171 So. 480.
Accordingly, the motion is sustained and the appeal is dismissed at appellant’s cost.